Citation Nr: 0921512	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  04-27 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to prostate cancer, claimed as 
due to exposure to ionizing radiation.

2.  Entitlement to service connection for urinary tract 
cancer, to include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for cataracts, to 
include a claim for posterior subcapsular cataracts due to 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active service from July 1954 to May 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the benefits sought on appeal.  
The Veteran presented testimony before a Decision Review 
Officer in July 2004; a transcript of that hearing has been 
made part of the record.  The Veteran and his wife testified 
before the undersigned Acting Veterans Law Judge in August 
2006; a transcript of that hearing has been made part of the 
record.  In July 2007, the Veteran's motion to advance his 
appeal on the docket was granted.

Previously, in an October 2002 decision, the Board denied 
service connection for prostate cancer, claimed as due to 
exposure to ionizing radiation.  In December 2002, the 
Veteran filed claims for service connection for cancer of the 
urinary tract and for posterior subcapsular cataracts under 
38 C.F.R. § 3.309.  In a June 2003 rating decision, the RO 
denied reopening the claim, finding that new and material 
evidence had not been submitted.

The Board notes that the Veteran's December 2002 claim was 
filed within 120 days of the Board's October 2002 decision.  
Although the RO considered this also as a claim to reopen the 
issue of entitlement to service connection for prostate 
cancer, the Veteran did not file an appeal to the United 
States Court of Appeals for Veterans Claims (Court) nor has 
he filed a motion for reconsideration or a motion to vacate, 
or a motion for revision based on clear and unmistakable 
error.  The October 2002 Board decision is final.  See 38 
U.S.C.A. § 7266.  In order to reopen this claim, the veteran 
must submit "new" and "material" evidence.  See 38 C.F.R. 
§ 3.156.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT


1.  In a Board decision, dated in October 2002, the RO denied 
service connection for prostate cancer, claimed as due to 
exposure to ionizing radiation, and after the Veteran was 
notified of the adverse determination and of his appellate 
rights, he did not appeal the Board decision.

2.  Evidence obtained since the October 2002 RO decision 
denying service connection for prostate cancer, claimed as 
due to exposure to ionizing radiation, is not new and 
material.

3.  Urinary tract cancer was not affirmatively shown to have 
been present in service, was not manifest within a year after 
separation from service, and any current urinary tract cancer 
is unrelated to an injury, disease, or event of service 
origin.

4.  Cataracts were not affirmatively shown to have been 
present in service, were not manifest within a year after 
separation from service, and any current cataracts are 
unrelated to an injury, disease, or event of service origin.


CONCLUSIONS OF LAW

1.  The rating decision by the RO, dated in October 2002, 
denying service connection for prostate cancer, claimed as 
due to exposure to ionizing radiation, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2008).

2.  New and material evidence has not been received regarding 
service connection for prostate cancer, claimed as due to 
exposure to ionizing radiation, and the claim is not 
reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008). 

3.  Urinary tract cancer was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310, 3.311 
(2008).

4.  Cataracts were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303, 3.307, 3.309, 3.310, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) Veteran 
status; 2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Veteran was provided with post adjudication VCAA notice 
by letters, dated in June 2004, March 2006, July 2007, and 
April 2008.  The Veteran was notified of the evidence needed 
to substantiate the claims of service connection for urinary 
tract cancer and cataracts and the application to reopen the 
claims of service connection for prostate cancer.

On the claims of service connection, notice included the type 
of evidence needed to substantiate the claim, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.

On the claims to reopen, the Veteran was notified that new 
and material was needed to reopen the claim, that is, 
evidence not previously considered, which was not redundant 
or cumulative of evidence previously considered and that 
pertained to the reason the claims were previously denied, 
that is, the claimed disability was not incurred in or 
aggravated by service.  The notice included the type of 
evidence needed to substantiate the underlying claim of 
service connection. 

The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency such as private medical records, or that 
with his authorization VA would obtain any non-Federal 
records on his behalf.  The notice included the general 
provision for the effective date of the claim, that is, the 
date of receipt of the claim. 

As for content of the VCAA notice, the document substantially 
complies with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice); Dingess v. Nicholson, 19 Vet. App. 473 
(2006)(notice of the elements of the claim, except for the 
degree of disability assignable); and of Kent v. Nicholson, 
20 Vet. App. 1 (2006) (elements of a new and material 
evidence claim). 

To the extent that VCAA notice omitted the degree of 
disability assignable, the content of the notice was 
deficient, resulting in a rebuttal presumption of prejudicial 
error.  As the claims are denied, no disability rating can be 
assigned as matter of law and therefore there is no 
possibility of any prejudice to the Veteran, rebutting the 
presumption of prejudicial error.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has afforded the Veteran VA 
examinations in May 2003.  Additionally, the RO attempted to 
obtain the Veteran's Social Security Administration; however, 
they indicated, in August 2007, that any records had been 
destroyed.  As there is no indication of the existence of 
additional evidence to substantiate the claims, the Board 
concludes that no further assistance to the Veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist.

Factual Background prior to the October 2002 Board Decision

The Veteran's main contention regarding all claims currently 
on appeal is that he developed these disabilities due to 
exposure to ionizing radiation.  He argues that he was 
exposed to radiation during Operation WIGWAM.  

The service treatment records are silent as to complaints of, 
treatment for, or a diagnosis of prostate cancer.  Rather, 
prostate cancer was not present until many years after the 
Veteran's separation from service.  The earliest post-service 
medical treatment records contained in the claims file 
reflecting the presence of prostate cancer are dated in 1999.  
None of the treatment records contain any history or medical 
opinion relating prostate cancer to service.  Rather, the 
date of onset of the Veteran's prostate disorder was recorded 
as being many years after separation from service.  A 
treatment record dated in January 2000 demonstrates that the 
Veteran had a history of an enlarged prostate beginning in 
1972, and a diagnosis of prostate cancer in November 1999.

In August 2002, the Veteran testified that while in the Navy 
he was assigned to a ship during Operation WIGWAM.  He stated 
that after the occurrence of the atomic bomb tests, his 
duties included handling buoys which had been in the water.  
He said that the buoys were hot, and that he began to 
experience symptoms such as problems with his stomach.  In 
essence, his testimony was to the effect that he believed 
that he was exposed to radiation during that period of time, 
and that this exposure resulted in the development of 
prostate cancer.

There is, however, no credible evidence that the Veteran was 
ever exposed to any such radiation as a result of that atomic 
test.  The RO contacted the Defense Nuclear Agency (later 
renamed the Defense Threat Reduction Agency) by letter in 
February 2000 and requested a dose estimate for the Veteran.  
In July 2000, that agency responded by letter.  In the 
letter, it was noted that the Veteran was a confirmed 
participant of Operation WIGWAM, a United States atmospheric 
nuclear test series conducted during 1955 in the Pacific 
Ocean approximately 500 miles southwest of San Diego, 
California.  A radiation dose assessment was completed for 
him.  The radiation dose assessment showed that the Veteran 
was aboard the USS MARION COUNTY which was stationed 7 
nautical miles from the shot barge.  The report noted that 
Veteran's contentions regarding holding buoys and a claim of 
having been immersed in contaminated sea water.  However, a 
radiation dose report from the Veteran's commanding officer 
indicated that he had a film badge dose of 0 rem.  In 
addition, it was stated that neutron and initial gamma 
radiation from the WIGWAM detonation was completely absorbed 
by ocean water, and that there was no indication that the 
ship sailed in or otherwise contacted the contaminated water.  
No radiological contamination was detected aboard the various 
Task Group support ships, nor was any detected in any of the 
underwater devices that were suspended by barges.  The 
Veteran's neutron radiation dose was 0 rem.  Regarding gamma 
radiation, it was stated that the Veteran had no potential 
for internal deposition of radionuclides during his 
participation in WIGWAM, and that the Veteran's internal dose 
to all organs, including his prostate was 0.0 rem.  
Additionally, a copy of one of the Veteran's service 
treatment records dated July 21, 1955, shows that "No 
radiological dosage [was] received during operation WIGWAM."

The RO subsequently submitted the information from the 
Defense Threat Reduction Agency to the VA compensation and 
pension services for review under 38 C.F.R. § 3.311(b).  In 
August 2001, the compensation and pension service responded 
by noting an opinion was not warranted as it had been 
reported that the Veteran was not exposed to radiation.

In light of the aforementioned evidence, in October 2002, the 
Board held that prostate cancer was not present during 
service, was not manifest within a year after separation from 
service, and did not develop as a result of any incident 
during service.  Accordingly, prostate cancer was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.

Factual Background since the October 2002 Board Decision

In November 2002,  due to his participation in the VA's 
Ionizing Radiation Registry, the Veteran received a letter 
from an Environmental Physician Dr. L, M.D.  The letter 
indicated that he had evidence for bladder cancer and early 
posterior sub-capsular cataracts.  Notwithstanding, the lab 
studies were normal, with a stable PSA of 0.04, and a chest 
x-ray showed no evidence of recent infection.  Dr. L 
indicated that the problems were related to possible ionizing 
radiation exposure.    

The Veteran was afforded a VA eye examination in May 2003.  
Physical examination revealed mild nuclear sclerotic 
cataracts OU.  The examiner noted that the Veteran did not 
have posterior subcapsular cataracts.

The Veteran was afforded a VA genitourinary examination in 
May 2003.  The Veteran stated that he was diagnosed as having 
prostate cancer in November 1999; however, he had a long 
history of prostate problems dating back to 1969.  In 
February 2000, he underwent a radical prostatectomy.  He 
alleged that he had been incontinent for 18 to 20 years and 
that after he had the prostatectomy he experienced bladder 
outlet obstruction and had a catheter inserted from March 
through June 2000.  A review of the urology notes dated in 
June 2000 revealed hat the Veteran developed a post-
prostatectomy anastomotic stricture.  The examiner's 
impression was adenocarcinoma of the prostate, status post-
radical prostatectomy, post-operative complication of 
anastomotic stricture times two requiring cysto with 
urethrotomy, sequelae of incomplete impotence and mild to 
moderate incontinence requiring continuous use of pads.  

In June 2003, the RO denied entitlement to service connection 
for posterior subcapsular cataracts because there was no 
confirmed diagnosis.  As to the nuclear sclerotic cataracts, 
the RO held that service connection was not warranted because 
there was no evidence of a nexus to service.  The RO also 
determined that service reconnection for cancer of the 
urinary tract cancer, to include bladder cancer, was not 
warranted because there was no evidence of urinary tract 
cancer during service or within a year of discharge.  
Additionally, it was not confirmed as the primary site of the 
Veteran's cancer.

In support of his claim, the Veteran submitted a statement 
from his private ophthalmologist dated in August 2003.  It 
indicated that the Veteran had been diagnosed as having 
cataracts, nuclear sclerosis, cortical, and posterior sub-
capsular, as well as right eye pinguecula and left eye 
pterygium.

In July 2004, the Veteran presented testimony before a 
Decision Review Officer.  He alleged that he was exposed to 
ionizing radiation during Operation WIGWAM.  With regard to 
his prostate, he submitted that he had experienced prostate 
problems since the late 1960's.  As to the urinary tract 
cancer, he indicated that his actual diagnosis had been 
prostate cancer, but when the prostate was removed they also 
cut and removed part of the urethra, and then stretched the 
remaining portion and re-connected it to the bladder.  

The RO contacted the Defense Threat Reduction Agency by 
letter in November 2003 and requested a dose estimate for the 
Veteran.  In November 2004, that agency responded by letter.  
In the letter, it was noted that the Veteran was a confirmed 
participant of Operation WIGWAM.  In March 2006, that agency 
responded that a revised radiation dose assessment had been 
completed.  Upon review of the Veteran's exposure scenario, 
they were unable to identify any circumstances that would 
significantly increase the previously reported dose estimate.  
Accordingly, the previously reported external dose estimates 
were reaffirmed.  Total external gamma dose was 0.0 rem.  
Upper bound external gamma dose equivalent (revised) was 0.0 
rem.  Total external neutron dose was 0 rem.  Upper bound 
external neutron dose equivalent (revised) was 0.0 rem.  
Upper bound committed dose equivalent to the prostate 
(revised) was 0 rem.

The Veteran was afforded a hearing before the undersigned 
member of the Board in August 2006.  Essentially, the Veteran 
alleges that he was exposed to ionizing radiation during 
Operation WIGWAM when he physically had to touch the buoys 
that were surrounding the detonation site and he washed down 
the ship at the detonation site, without any protective gear.  
Although he was wearing a dosimeter at the time, it did not 
have his name on it.  He alleges that he began experiencing 
stomach problems during service and his urinary and prostate 
problems started in 1960.

Legal Criteria for New and Material Evidence 

An unappealed rating decision is final based on the evidence 
then of record. 38 U.S.C.A. § 7105(c).  New and material 
evidence is required to reopen a previously denied claim.  38 
U.S.C.A. § 5108. 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As the claim to reopen was received after August 29, 2001, 
the current regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156 applies. 

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

If new and material evidence is not submitted to reopen a 
previously denied claim, the Board is without jurisdiction to 
adjudicate the merits.  Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001).

Analysis 
Prostate Cancer

As noted, in order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  The VA may then proceed to evaluate the merits 
of the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist the Veteran in 
developing the facts necessary for his claim has been 
satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but 
see 38 U.S.C.A. § 5103A (West 2002)(eliminates the concept of 
a well-grounded claim).

Again, the Board in October 2002 concluded that the available 
evidence was inadequate to establish service connection for 
prostate cancer because there was no medical evidence of 
record that it was present during service, manifested within 
a year after separation from service, or developed as a 
result of any incident during service, to include exposure to 
ionizing radiation. 


The relevant evidence added to the record since the October 
2002 Board decision includes VA treatment reports indicating 
continued urinary complaints and treatment, and follow-up 
treatment for prostate cancer.  Additionally, the A VA 
examination dated in May 2003 confirmed the presence of post-
radical prostatectomy sequelae from treatment for prostate 
cancer.  The Veteran has also testified, in July 2004 and 
August 2006, that he was exposed to ionizing radiation during 
his participation in Operation WIGWAM.  Finally, the 
additional relevant evidence includes letters from the 
Defense Threat Reduction Agency confirming the Veteran's 
participation in Operation WIGWAM and reaffirming the 
previously reported external dose estimates.  This evidence 
is new, in the sense that it was not previously before agency 
decisionmakers.  However, it is not found to be material as 
contemplated under 38 C.F.R. § 3.156(a).  The evidence of 
record at the time of the last final October 2002 Board 
decision already included allegations of ionizing radiation 
exposure during Operation WIGWAM and that he began 
experiencing prostate problems more than a year after his 
discharge from service, corroboration of the Veteran's 
participation in Operation WIGWAM, treatment records alleging 
prostate problems dating back to 1972, and external dose 
estimates from the appropriate government agency.  The 
absence of current treatment or diagnosis of post-
prostatectomy residuals was not the reason the claim was 
denied.  Rather, the Board denied the claim because there was 
no evidence of prostate cancer during service, within a year 
from separation, or that it developed as a result of any 
incident during service, to include exposure to ionizing 
radiation.  Such evidence remains lacking here.

For the foregoing reasons, the requirements under 38 C.F.R. § 
3.156(a) have not been met, and the request to reopen a claim 
of entitlement to service connection for prostate cancer, 
claimed as due to exposure to ionizing radiation, is denied.

Legal Criteria for Service Connection

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Further, where a Veteran served continuously for ninety days 
or more during a period of war, or during peacetime service 
after December 31, 1946, and cancer becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of active duty, such disease process shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection for disability if it is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected when specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.209(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
does establish that the disease diagnosed after discharge was 
otherwise incurred during active service, including as a 
result of exposure to radiation.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

For radiation presumptive service connection purposes 
pursuant to 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309(d), a 
"radiation-exposed Veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a Veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.



There are five prescribed radiation risk activities: (i) 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; (ii) the Occupation of 
Hiroshima or Nagasaki, Japan, by the United States Armed 
Forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; (iii) internment as a prisoner of war 
in Japan during World War II; (iv) presence during a total of 
at least 250 days before February 1, 1992, on the grounds of 
a gaseous diffusion plant located in Paducah, Kentucky, 
Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, 
Tennessee; or (v) service before January 1, 1974, on Amchitka 
Island, Alaska, if exposed to ionizing radiation in the 
performance of duty related to the Long Shot, Milrow, or 
Cannikin underground nuclear tests.  Id.

Diseases subject to presumptive service connection based on 
participation in a "radiation-risk activity" are the 
following: (i) Leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myelomas; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gallbladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary glands; (xv) 
cancer of the urinary tract; (xvi) bronchial alveolar 
carcinoma; (xvii) cancer of the bones; (xviii) cancer of the 
brain; (xix) cancer of the colon; (xx) cancer of the lung; 
and (xxi) cancer of the ovary.  38 C.F.R. § 3.309(d)(2) 
(2008).

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that when a Veteran is found 
not to be entitled to a regulatory presumption of service 
connection for any given disability, the claim must 
nonetheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Thus, the 
Board must not only determine whether the Veteran has a 
disability that is recognized by VA as being etiologically 
related to exposure to ionizing radiation, but must also 
determine whether the disability is otherwise the result of 
active service.

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded 
there must be: (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) competent evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Coburn v Nicholson, 19 Vet. App. 427, 431 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317, 1318 (Fed. Cir. 2005); Shedden v. Principi, 
381 F.3d 1163 (Fed. Cir. 2004).  If the Veteran fails to 
demonstrate any one element, denial of service connection 
will result.

Analysis
Urinary Tract Cancer & Cataracts


The Board finds that the preponderance of the evidence is 
against the Veteran's claims of service connection for 
urinary tract cancer and cancer, to include as secondary to 
ionizing radiation exposure.  The Veteran's service treatment 
records do not show the presence of any of his claimed 
disabilities at any time during active service.  

The earliest clinical indication of the presence of any of 
the Veteran's claimed disabilities is in records dated in 
2002, many years after his discharge from service, when the 
Veteran received a letter from the VA's Ionizing Radiation 
Registry indicating that he had evidence for bladder cancer 
and early posterior sub-capsular cataracts.  Significantly, 
none of the Veteran's post- service treating physicians have 
attributed any of his claimed disabilities to active service, 
to include in-service exposure to ionizing radiation.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's medical status for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

While the Veteran suffers from cataracts, there is no 
corroboration that those cataracts are the "posterior 
subcapsular cataracts" for which service connection may be 
granted on a presumptive basis based on in- service exposure 
to ionizing radiation.  See 38 C.F.R. § 3.311 (2008).  
Additionally, the Veteran also argues that when he underwent 
his prostatectomy part his urethra was removed, which 
warrants service connection on a presumptive basis for 
urinary tract cancer.  See 38 C.F.R. § 38 C.F.R. § 3.309, 
3.311 (2008).  The record, however, is absent any probative 
evidence that the Veteran has any disability due to cancer of 
the urinary tract or bladder cancer.  Rather, the May 2003 VA 
examiner determined that the Veteran's current disabilities 
were attributable to post-operative prostatectomy 
complications.

Moreover, there is no evidence that the Veteran was exposed 
to ionizing radiation at any time during active service.  
Although the Veteran's participation in Operation WIGWAM has 
been confirmed, on two different occasions the service 
department has indicated that the Veteran's gamma dose 
assessment was 0.0 rem.  While the Veteran may believe he was 
exposed to ionizing radiation as a consequence of his 
participation in Operation WIGWAM, the Veteran is not shown 
to be competent to opine as to whether or not he was exposed 
to radiation merely as a result of his participation in an 
operation, and, if so, how much.  Consequently, while 
posterior subcapsular cataracts  and bladder cancer are among 
the "radiogenic diseases" listed under 38 U.S.C.A. § 
1112(c)(2) and 38 C.F.R. § 3.309(d)(2), and recognized by VA 
as s result of such exposure, service connection for bladder 
cancer may not be presumed under 38 U.S.C.A. § 1112(c) or 38 
C.F.R. § 3.309(d)(2).  Furthermore, as no records of 
occupational exposure could be located, and no alternative 
competent evidence was submitted by the Veteran, there is no 
basis for undertaking further evidentiary development under 
the provisions of 38 C.F.R. § 3.311 for claims based on 
exposure to ionizing radiation.  See 38 C.F.R. § 
3.11(a)(2)(iii).  

The Board will now proceed to consider the claims on the 
basis of direct service connection.  As noted above, the 
Federal Circuit in Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994), determined that the regulations governing presumptive 
service connection for radiation exposure do not preclude a 
Veteran from establishing service connection or proof of 
actual direct causation.  See Combee, 34 F.3d at 1043.  The 
Veteran has advanced no specific contentions concerning 
service connection, aside from claimed ionizing radiation 
exposure, discussed above.

The medical evidence of record does not show the onset of the 
urinary tract cancer and cataracts for a number of years 
following the Veteran's discharge from active service.  A 
lengthy period of absence of medical complaints for a 
condition can be considered as a factor in resolving a claim 
and weighs against a claim.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Neither the Veteran's private 
physicians nor VA's treatment providers have submitted that 
either the urinary tract cancer, to include bladder cancer, 
or the cataracts are directly related to the Veteran's period 
of service.  Accordingly, the Board finds the record does not 
support a claim of direct service connection since there is 
no evidence of continuity of symptomatology during service or 
for years thereafter regarding the presence of urinary tract 
cancer, to include bladder cancer, or cataracts.  

The Board also notes that, as lay persons, neither the 
Veteran nor his representative is competent to opine on 
medical matters such as the etiology of medical disorders. 
Accordingly, the Veteran's lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board is 
aware that in Jandreau v. Nicholson, 492 F.3d 1378 (Fed. 
Cir. 2007), the Federal Circuit Court determined that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a lay person is competent 
to identify the medical condition (noting that sometimes a 
lay person will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) a lay 
person is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports 
later diagnosis by a medical profession.  The relevance of 
lay evidence is not limited to the third situation, but 
extends to the first two as well.  In this case, while the 
Veteran is competent to report urinary complaints and 
eyesight difficulties, he does not have medical expertise to 
diagnose urinary tract cancer or cataract disabilities.  See, 
for example, Layno v. Brown, 6 Vet. App. 465 (1994).  In this 
case, he cannot provide a competent opinion 



regarding diagnosis of causation.  Accordingly, service 
connection for urinary tract cancer and cataracts is denied 
under any theory.


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to prostate cancer, claimed as due to 
exposure to ionizing radiation, and the claim is not 
reopened.

Service connection for urinary tract cancer, to include as 
due to exposure to ionizing radiation, is denied.

Service connection for cataracts, to include a claim for 
posterior subcapsular cataracts, to include as due to 
exposure to ionizing radiation, is denied.


____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


